 1   WO
 2
 3
 4
 5
 6                      IN THE UNITED STATES DISTRICT COURT
 7                              FOR THE DISTRICT OF ARIZONA
 8
 9    Dennis M Monroe,                                No. CV-18-02571-PHX-JAT
10                 Plaintiff,                         ORDER
11    v.
12    Commissioner         of   Social   Security
      Administration,
13
                   Defendant.
14
15         Pending before the Court is Plaintiff Dennis M. Monroe’s Application for Attorney
16   Fees Under the Equal Access to Justice Act (Doc. 23) (“Motion”). The Motion (Doc. 23)
17   is timely and unopposed. The Court now rules on the Motion (Doc. 23).
18   I.    BACKGROUND
19         Plaintiff appealed the Social Security Commissioner’s decision denying disability
20   insurance benefits. (Doc. 1; Doc. 15). The Court found reversible error and remanded.
21   (Doc. 21 at 15–16).
22   II.   LEGAL STANDARD
23         A prevailing party is entitled to reasonable attorney fees under the Equal Access to
24   Justice Act (EAJA) unless the government’s position “was substantially justified” or
25   “special circumstances make an award unjust.” See 28 U.S.C. § 2412(d)(1)(A); Gutierrez
26   v. Barnhart, 274 F.3d 1255, 1257 (9th Cir. 2001). The government bears the burden of
27   showing that its position was substantially justified. Gutierrez, 274 F.3d at 1258. The
28   government fails to meet that burden when it does not timely respond to a request for fees
 1   under the EAJA. Gwaduri v. I.N.S., 362 F.3d 1144, 1146 (9th Cir. 2004). Alternatively, the
 2   government’s failure to timely respond can be treated as a concession that its opposition
 3   was not substantially justified. Id.
 4   III.   ENTITLEMENT TO FEES UNDER EAJA
 5          Plaintiff is the prevailing party because the Court reversed the ALJ’s determination
 6   denying benefits and remanded the case for redetermination. See Gutierrez, 274 F.3d at
 7   1257. The Court finds that no special circumstances would render an award unjust. Thus,
 8   the Court must determine if the government’s opposition to the appeal was substantially
 9   justified.
10          The government did not respond to Plaintiff’s Motion (Doc. 23). Consequently,
11   either the government has conceded that its opposition to Plaintiff’s appeal of the ALJ’s
12   decision was not substantially justified or the Court finds that the government did not meet
13   its burden of showing the same. Either way, the Motion (Doc. 23) will be granted as a result
14   of the government’s failure to respond.
15   IV.    REASONABLENESS OF THE REQUEST
16          Once the Court has found entitlement to fees under the EAJA, the Court must review
17   the fees request to ensure that the amount of fees requested is reasonable. Indeed, the Court
18   “has an independent obligation to ensure that the request is reasonable.” Antunez v. Comm’r
19   of Soc. Sec. Admin., No. CV-16-01072-PHX-JAT, 2017 WL 4075830, at *2 (D. Ariz. Sept.
20   13, 2017) (citations omitted).
21          Plaintiff requests $6,742.14 for 32.9 hours of attorney work and $85.00 for 1.7 hours
22   of paralegal work for a total award of $6,827.14. (See Doc. 23 at 1–2; Doc. 23-1 at 5–6).
23   Courts within the Ninth Circuit have recognized that a range of twenty to forty hours is a
24   reasonable amount of time to spend on a social security disability case that is not
25   particularly difficult. See Costa v. Comm’r of Soc. Sec., 690 F.3d 1132, 1136 (9th Cir.
26   2012); Patterson v. Apfel, 99 F. Supp. 2d 1212, 1214 & n.2 (C.D. Cal. 2000) (collecting
27   cases). Here, Plaintiff’s requested hours fall within that spectrum. The Court has also
28   reviewed the itemized statement of fees filed by Plaintiff, (Doc. 23-1 at 5–6), and the Court


                                                 -2-
 1   finds that the amount of time recorded for each task listed is reasonable. Finally, a
 2   prevailing party may recover fees for paralegal services so long as the fees are at prevailing
 3   market rates. Richlin Sec. Serv. Co. v. Chertoff, 553 U.S. 571, 590 (2008). The Court finds
 4   that the paralegal fees charged here are at prevailing market rates. See Owens v. Comm’r
 5   of Soc. Sec. Admin., No. CV-16-00970-PHX-JAT, 2017 WL 3172868, at *2 (D. Ariz. July
 6   26, 2017). Accordingly, the Court finds that $6,827.14 in fees is reasonable, and thus, the
 7   Court will award Plaintiff that amount.
 8   V.     CONCLUSION
 9          Based on the foregoing,
10          IT IS ORDERED that Plaintiff’s Application for Attorney Fees Under the Equal
11   Access to Justice Act (Doc. 23) is GRANTED in the amount of $6,827.14. This award
12   shall be payable directly to Plaintiff and is subject to offset to satisfy any pre-existing debt
13   that Plaintiff owes the United States pursuant to Astrue v. Ratliff, 560 U.S. 586, 589 (2010).
14          Dated this 27th day of March, 2020.
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                                  -3-
